NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID BURNS,                                    No. 21-15409

                Plaintiff-Appellant,            D.C. No. 3:18-cv-00086-MMD-
                                                CLB
 v.

TASHEENA SANDOVAL; CLARK;                       MEMORANDUM*
WALTER ROMERO; HAL
HOLLINGSWORTH; HAROLD BYRNE;
WILLIAM GITTERE; HEALER; TRAVIS,
C/O; HAMMEL; UNDERWOOD,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Nevada state prisoner David Burns appeals pro se from the district court’s

summary judgment for failure to exhaust administrative remedies in his 42 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1983 action alleging deliberate indifference to safety and retaliation. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s ruling

on cross-motions for summary judgment. Hamby v. Hammond, 821 F.3d 1085,

1090 (9th Cir. 2016). We affirm.

        The district court properly granted summary judgment for defendants

because Burns failed to exhaust his administrative remedies and failed to raise a

genuine dispute of material fact as to whether administrative remedies were

effectively unavailable. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (proper

exhaustion requires “using all steps that the agency holds out and doing so properly

(so that the agency addresses the issues on the merits)” (emphasis, citation, and

internal quotation marks omitted)); Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir.

2014) (en banc) (once the defendant has carried the burden to prove there was an

available administrative remedy, the burden shifts to the plaintiff to produce

evidence showing that administrative remedies were effectively unavailable to

him).

        AFFIRMED.




                                          2                                      21-15409